DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claim has been amended or cancelled or added. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on Sept 07, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of LAI et al (US 20180349284 A1, Priority Date: May 30, 2017) and Pan et al (US 20070106874 A1) fails to teach or suggest “store, in the first entry, a second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver”.
In response the Examiner respectfully disagrees because Pan’874 discloses: “MMU may accept the subsequent PTE update responsive to transmitting the pending PTE updates from the queue…the pending PTE updates may be identified in the queue and subsequent updates may be received” (par 0009), “Any translation data structure that maps virtual addresses to physical addresses is referred to herein as a page table….reference bit may be set by the processor hardware to indicate that the page has been accessed (either read or written). The change bit may be set to indicate that the page has been modified (e.g. at least one byte has been written due to the execution of a program that has access to the page, e.g. via a store instruction)” (par 0019), “the reference and change bits may be set via hardware-generated page table entry (PTE) updates” (par 0020), “pending hardware-generated PTE updates” (par 0021), “The MMU 40 … is further coupled to receive change bit (C bit) update requests from the LSU” (par 0023), and “Change bit (C bit) updates may be generated by the LSU 32 in response to committing a store operation if the corresponding page has a clear C bit” (par 0024). Therefore Pan’874 teaches: “store, in the first entry, a second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver”. Here change bit in the current PTE update corresponding with “second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address”, pending updates in the queue corresponding to “first entry” and “second entry” with current update corresponding to “first entry” and previous update corresponding to “second entry”, write or read in pending page updates (with virtual address) corresponding to second request that comprises the address. “reference bit … indicate that the page has been accessed (either read or written)” and write with address corresponding to “determining the second entry includes an indication that the address is to be stored at the receiver”. 
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings.

The Applicant alleged that the combination of LAI et al (US 20180349284 A1, Priority Date: May 30, 2017) and Pan et al (US 20070106874 A1) fails to teach or suggest “a plurality of queues, each configured to store requests of a respective type to issue to a receiver”. Applicant has argued that “the way prediction table 239 of Lai'284 stores way prediction information utilized to select an order to serially perform lookups in the N ways of a cache, rather than perform the lookups in parallel”.

In response the Examiner respectfully disagrees because LAI’284 teaches: “The cache controller is configurable to perform cache lookups using N-ways in parallel. The cache controller is also configurable to perform cache lookups on the N-ways by serially using sets of M ways in parallel, where M<N” (par 0002), “cache memory system that has a plurality of ways includes configuring the cache memory system to perform tag lookups on all of the plurality of ways concurrently” (par 0003), “utilizing way prediction to select an order to look in the N ways” (par 0015), “When an access request (e.g., read, write, snoop, invalidate, etc.), is received, cache controller 131 compares a tag field of the access address to tag values currently stored in a corresponding tag way of the tag array. If a tag match exists, and the tag is valid (i.e., a cache hit), then the cache responds to the access request. The results of these tag matches (and/or misses) can be used to update way prediction table 139.” (par 0022), “when an address for an access is received by cache 130, cache controller 131 activates and reads, in parallel, all the entries of a tag set 135-136 in the tag array 132 that corresponds to the cache lines that potentially match the address” (par 0023). Therefore these ways are configurable to be processed in parallel or in serial or in combination of partial parallel and serial. Here ways corresponding to “a plurality of queues”, request (e.g., read, write, snoop, invalidate, etc.) corresponding to requests of a respective type, requests received (not processed) corresponding to requests of a respective type to issue to a receiver.
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings.

In summary, the Examiner respectfully submits that the combination of LAI’284 and Pan’874 teaches and renders the applicant claimed invention obvious. In view of the above, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LAI et al(US 20180349284 A1, Priority Date: May 30, 2017) in view of Pan et al (US 20070106874 A1).

Regarding claim 1 (Previously Presented), LAI’284 discloses an apparatus (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017) comprising: 
a plurality of queues(see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), each configured to store requests of a respective type to issue to a receiver (see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022) ;  
5one or more address history caches(see, address history cache in the system, paragraphs 0017, 0022), each configured to store request addresses (see, Fig. 1, tag field of the tag array in the cache including request address , paragraph 0022); 
control logic (see, fig. 1, cache controller, par 0017) configured to: 
select a queue of the plurality of queues for a received first request that comprises an address(see, way predictor determines the order which way to be selected based on way prediction table , paragraphs 0024, 0063); 
allocate a first entry in the selected queue for the first request (see, way predictor  determine the order which entry of the way to be selected based on way prediction table, paragraphs 0024, 0026, 0063);  
10store, in the first entry (see, step 609, 611 and 613 in Fig, 6, update way prediction table, paragraph 0061), a first indication that the address was found in an see, indicator of most recent way that hit as a result of cache hit when comparing tag field of access address with tag value of tag array of the cache, par 0022, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach: store, in the first entry, a second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver.
However Pan’874 from the same field of endeavor (see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: store, in the first entry (see, page table entry, par 0019), a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication (see, reference bit to indicate that the page has been accessed (either read or written), par 0019) that the address is to be stored at the receiver (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus as taught by Pan’874 into that of LAI’284. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Regarding claim 9 (Previously Presented), LAI’284 discloses a method (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017) comprising: 
storing requests in a plurality of queues (see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), each configured to store requests of a respective 20type to issue to a receiver (see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022) ;  
storing request addresses in one or more address history caches (see, Fig. 1, tag field of the tag array in the cache including request address, paragraph 0022); 
selecting a queue of the plurality of queues for a received first request that comprises an address (see, way predictor determine the order which way to be selected based on way prediction table , paragraphs 0024, 0063); 
allocating a first entry in the selected queue for the first request (see, way predictor determine the order which entry of the way to be selected based on way prediction table, paragraphs 0024, 0026, 0063);  
10storing, in the first entry (see, step 609, 611 and 613 in Fig, 6, update way prediction table, paragraph 0061), a first indication that the address was found in an address history cache of the one or more address history caches (see, indicator of most recent way that hit as a result of cache hit when comparing tag field of access address with tag value of tag array of the cache, paragraph 0022, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach: storing, in the first entry, a second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver.
see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: storing, in the first entry (see, page table entry, par 0019), a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication (see, reference bit to indicate that the page has been accessed (either read or written), par 0019) that the address is to be stored at the receiver (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Pan’874 into that of LAI’284. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Regarding claim 16 (Previously Presented), LAI’284 discloses a non-transitory computer readable storage medium storing program instructions (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077) wherein the program instructions are executable by a processor( see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077) to: 
store requests in a plurality of queues (see, requests target at N-way set associative cache memory and each way are considered as one queue, paragraphs 0017, 0021-0022), see, fig. 1, Tag array and data array organized into cache ways to store requests information for accessing cache, paragraphs 0021-0022) ;  
store request addresses in one or more address history caches (see, Fig. 1, tag field of the tag array in the cache including request address , paragraph 0022); 
select a queue of the plurality of queues for a received first request that comprises an address (see, way predictor determine the order which way to be selected based on way prediction table , paragraphs 0024, 0063); 
allocate a first entry in the selected queue for the first request (see, way predictor determine the order which entry of the way to be selected based on way prediction table, paragraphs 0024, 0026, 0063);  
10 store, in the first entry(see, step 609, 611 and 613 in Fig, 6, update way prediction table, paragraph 0061), a first indication that the address was found in an address history cache of the one or more address history caches (see, indicator of most recent way that hit as a result of cache hit when comparing tag field of access address with tag value of tag array of the cache, paragraph 0022, 0063).
LAI’284 discloses all the claim limitations but fails to explicitly teach:  store, in the first entry, a second indication that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication that the address is to be stored at the receiver.

However Pan’874 from the same field of endeavor (see, fig. 1, processor 10 with memory management unit (MMU) 40, instruction cache 14 and data cache 30, par 0023) discloses: store, in the first entry (see, page table entry, par 0019), a second indication (see, change bit set to indicate that the page has been modified due to write to the page, par 0019) that indicates the selected queue has a second entry different from the first entry allocated for storage of a second request that comprises the address, in response to determining the second entry includes an indication (see, reference bit to indicate that the page has been accessed (either read or written), par 0019) that the address is to be stored at the receiver (see, reference bit in the page table entry indicates that the page has been accessed (either read or written), and then set change bit in the page table entry to indicate that the page (with virtual address) has been modified after accessing page, par 0019-0020).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Pan’874 into that of LAI’284. The motivation would have been to ensure that pending hardware-generated PTE updates have been completed (par 0021).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Pan’874 as applied to claims 1, 10 and 16 above, and further in view of Ekanadham et al (US 7519777 B1, Priority Date Jun 11, 2008) and Emberling (US 20040227765 A1, Priority Date: Nov 18, 2004).
Regarding claim 4 (Original), LAI’284 discloses the apparatus as recited in claim 1 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to not finding the address that corresponds to the first request in the address history cache that corresponds to the selected 10queue (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066), the control logic is further configured.

store an indication in the first entry that the address was not found in the address history cache; 
identify a location in the address history cache to store at least a portion of the address; store the portion of the address in the location; and  
15store in the first entry an identification of said location.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses:
store an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identify a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
store the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).


However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses store in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Emberling’765 into that of LAI’284 modified by Pan’874 and Ekanadham’777. The motivation would have been to improve cache memory access when processing multiple memory read-requests in parallel (paragraph 0012).

Regarding claim 12 (Original), LAI’284 discloses the method as recited in claim 9 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to not finding the address that corresponds to the first request in the address history cache that corresponds to the selected 10queue (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066).
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach:  
storing an indication in the first entry that the address was not found in the address history cache; 
identifying a location in the address history cache to store at least a portion of the address; 
storing the portion of the address in the location; and  


However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses
storing an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identifying a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
storing the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach:  storing in the first entry an identification of said location.

However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses storing in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Emberling’765 into that of LAI’284 modified by Pan’874 and Ekanadham’777. The motivation would have been to improve cache memory access when processing multiple memory read-requests in parallel (paragraph 0012).


Regarding claim 19 (Original), LAI’284 discloses the non-transitory computer readable storage medium as recited in claim 16 see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077), wherein in response to not finding the address that corresponds to the first request in the address history cache that corresponds to the 10queue (see, way prediction table update with Miss result when access address not match with tag field in the tag array, paragraphs 0022, 0066), the program instructions are executable by a processor (see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077).
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach:  
store an indication in the first entry that the address was not found in the address history cache; 
identify a location in the address history cache to store at least a portion of the address; store the portion of the address in the location; and  
15store in the first entry an identification of said location.

see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses
store an indication in the first entry that the address was not found in the address history cache (see, Miss address stored as an indexed entry in the history table, section 2 line 14-15 and claim 1 in section 6 line 52-53); 
identify a location in the address history cache to store at least a portion of the address (see, new cache miss address used to identify miss stream window in the history table and update the window, section 2 line 11-16); 
store the portion of the address in the location (see, New cache miss address used to update miss stream window with oldest miss address evicted and tail pointer points to the new cache miss address, section 2 line 11-20 ). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach:  store in the first entry an identification of said location.

However Emberling’765 from the same field of endeavor (see, fig. 16-17, texture mapping pipeline with texture cache memory to process multiple spatial bins, paragraph 0157-0158) discloses store in the first entry an identification of said location (see, control code to show redundant requests or primary request, paragraph 0013-0015). 
paragraph 0012).

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Pan’874 as applied to claims 1, 10 and 16 respectively above, and further in view of Ekanadham’777 and KAJIMOTO (US20160196211A1, Foreign Priority Date: Dec 11, 2014).
Regarding claim 5 (Previously Presented), LAI’284 discloses the apparatus as recited in claim 1 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table , par 0024, 0063), the control logic is further configured.
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
search for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have a same source and a same identification of a location in the address history cache as the second request.

see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses search for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 
the second indication further indicates the second request has a same source as the first request; and
20the one or more matching older requests have a same source.

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses:
Note, request history held by the storage area control unit stores source identifier, par 0061); and
 the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by KAJIMOTO’211 into that of LAI’284 modified by Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 13 (Previously Presented), LAI’284 discloses the method as recited in claim 9 (see, Fig. 1, processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table , par 0024, 0063).
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 
indicating, by the second indication, the second request has a same source as the first request; 
searching for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have 

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses searching for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 
indicating, by the second indication, the second request has a same source as the first request; 
20the one or more matching older requests have a same source.

see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses
indicating, by the second indication, the second request has a same source as the first request (Note, request history held by the storage area control unit stores source identifier, par 0061); 
 the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by KAJIMOTO’211 into that of LAI’284 modified by Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 20 (Previously Presented), LAI’284 discloses the non-transitory computer readable storage medium as recited in claim 16 (see, Fig. 1 and 7, storage system storing executing software instructions, paragraph 0077), wherein in response to determining the second request is selected for issue (see, way predictor  determine the order which way to be selected based on way prediction table , par 0024, 0063), the program instructions are executable by a processor (see, Fig. 1 and 7,  processing system retrieves and executes software instruction to process data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017, 0077).
The combination of LAI’284 and Pan’874 discloses all the claim limitations but fails to explicitly teach: 

search for one or more matching older requests older than the second request with allocated entries in the selected queue, 20wherein the one or more matching older requests have a same source and a same identification of a location in the address history cache as the second request.

However Ekanadham’777 from the same field of endeavor (see, Fig. 1, concomitant pair prefetching logic consist of Miss Stream Window (MSW) with a hash logic, aging filter and history table, section 4 line 23-28) discloses search for one or more matching older requests older than the second request with allocated entries in the selected queue (see, new cache miss address used to identify miss stream window in the history table which contains old matching older requests, section 2 line 11-16), 20wherein the one or more matching older requests have a same identification of a location in the address history cache as the second request(see, new cache miss address used to identify miss stream window in the history table and miss stream window store the older entry indexed by the miss address, section 2 line 10-16).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by Ekanadham’777 into that of LAI’284 modified by Pan’874. The motivation would have been to provide a prefetching algorithm that aims concomitant patterns as an evolution of correlation-based prefetching such as Markov prefetching (section 2 line 48-53).
The combination of LAI’284, Pan’874 and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach: 

20the one or more matching older requests have a same source.

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses 
the second indication further indicates the second request has a same source as the first request(Note, request history held by the storage area control unit stores source identifier, par 0061); and
the one or more matching older requests have a same source (see, request history held by the storage area control unit stores source identifier for requests, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer readable storage medium as taught by KAJIMOTO’211 into that of LAI’284 modified by Pan’874 and Ekanadham’777. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LAI’284 in view of Pan’874, and further in view of Ekanadham’777 and KAJIMOTO’211 as applied to claims 5 and 13 respectively above, and further in view of Savell et al (US 20080034024 A1, Priority Date: Jul 31, 2007).

Regarding claim 6 (Original), LAI’284 as modified by Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses the apparatus as recited in claim 5 (see, Fig. 1,  apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017).
 The combination of LAI’284, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses all the claim limitations but fails to explicitly teach:  in response to finding the one or more matching older requests, the control logic is further configured to:  clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests.

However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses:  
in response to finding the one or more matching older requests (see, Fig. 16 (S404) and Fig 20(S602, S604), new write matching request have previous matching pending request, paragraph 0094), the control logic is further configured to:  
clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests (Note, Fig. 16(S402, S404 and S410) and Fig.20(S602, S604, S608, S612) , overwrite secondary cache line in secondary cache when receive new write request from primary cache while no pending read matching request, paragraph 0090 and 0094, Note: all indication including cache hit and address about old request are cleared since whole cache line are overwritten).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to paragraph 0089).

Regarding claim 7 (Original), LAI’284 discloses the apparatus as recited in claim 5 (see, Fig. 1, apparatus for processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor determines the order which way to be selected based on way prediction table, par 0024, 0063), the control logic is further configured. 
The combination of LAI’284, Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses all the claim limitations but fails to explicitly teach:  search for a plurality of matching younger requests younger than the second request with allocated entries in the selected 5queue, wherein the plurality of matching younger requests have a same source and a same identification of a location in the address history cache as the second request.

However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses search for a plurality of matching younger requests younger than the second request with allocated entries in the selected 5queue (see, Fig. 22(S484), a plurality of RSW request to the same address after second request identified by same cache line(S474), paragraph 0098-0099), wherein the plurality of matching younger requests have a same identification of a location in the address history cache as the second request (see, Fig. 22(S484), a plurality of RSW request to the same address identified by same address tag(S474) in the cache line, paragraph 0090, 0098-0099).
paragraph 0097).
The combination of LAI’284, Pan’874, Ekanadham’777 and Savell’024 discloses all the claim limitations but fails to explicitly teach:  requests have a same source. 

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses requests have a same source (see, request history held by the storage area control unit stores source identifier to identify source, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by KAJIMOTO’211 into that of LAI’284 modified by Pan’874, Ekanadham’777 and Savell’024. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Regarding claim 14 (Original), LAI’284 as modified by Pan’874, Ekanadham’777 and KAJIMOTO’211 discloses the method as recited in claim 13 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017).


However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses:  
in response to finding the one or more matching older requests (see, Fig. 16 (S404) and Fig 20(S602, S604), new write matching request have previous matching pending request, paragraph 0094), the method further comprises:   
clear any indications of address history cache hits in the allocated entries of the one or more matching older requests; and clear any indications of address storing at the receiver in the allocated entries of the one or more matching older requests (Note, Fig. 16(S402, S404 and S410) and Fig.20(S602, S604, S608, S612) , overwrite secondary cache line in secondary cache when receive new write request from primary cache while no pending read matching request, paragraph 0090 and 0094, Note: all indication including cache hit and address about old request are cleared since whole cache line are overwritten).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Savell’024 into that of LAI’284 modified by Pan’874, Ekanadham’777 and KAJIMOTO’211. The motivation would have been to process primary cache request and provide a "window" to the data in the main delay line memory by the secondary delay line cache (paragraph 0089).

Regarding claim 15 (Original), LAI’284 discloses the method as recited in claim 13 (see, Fig. 1,  processing data that includes an N-way set associative cache memory, a cache controller and a way predictor, paragraph 0002, 0017), wherein in response to determining the second request is selected for issue (see, way predictor determine the order which way to be selected based on way prediction table , par 0024, 0063), the method further comprises.
The combination of LAI’284, Pan’874, and Ekanadham’777 discloses all the claim limitations but fails to explicitly teach:  searching for a plurality of matching younger requests younger than the second request with allocated entries in the queue, wherein the plurality of matching younger requests have a same source and a same 25identification of a location in the address history cache as the second request.
However Savell’024 from the same field of endeavor (see, fig.5, digital signal processing subsystem including delay line cache controller with cache inside, paragraph 0062) discloses searching for a plurality of matching younger requests younger than the second request with allocated entries in the queue (see, Fig. 22(S484), a plurality of RSW request to the same address after second request identified by same cache line(S474), paragraph 0098-0099), wherein the plurality of matching younger requests have a same 25identification of a location in the address history cache as the second request (see, Fig. 22(S484), a plurality of RSW request to the same address identified by same address tag(S474) in the cache line, paragraph 0090, 0098-0099).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Savell’024 into that of LAI’284 modified by Pan’874, and Ekanadham’777. The motivation would have been to provide data coherency between the paragraph 0097).
The combination of LAI’284, Pan’874, Ekanadham’777 and Savell’024 discloses all the claim limitations but fails to explicitly teach:  requests have a same source. 

However KAJIMOTO’211 from the same field of endeavor (see, fig. 4, 7 and 10, multiple sources serviced by independent secondary cache device and visit storage device via common cache device, paragraph 0103-0105) discloses requests have a same source (see, request history held by the storage area control unit stores source identifier to identify source, paragraph 0061). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by KAJIMOTO’211 into that of LAI’284 modified by Pan’874, Ekanadham’777 and Savell’024. The motivation would have been to dynamically distinguish between independent data and shared data and preferentially retain shared data in a cache while the cache is in operation (paragraph 0028).

Allowable Subject Matter
Claims 2, 10 and 17 are objected to as being dependent upon rejected base claims 1, 9 and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claim 2 as claimed in independent claim 1. 

However, the combination of Mitchell’953, Ekanadham’777 and Ezra’935 fails to disclose create a compressed packet that corresponds to the first request that comprises an identification of a location of the address in the address history cache and a portion of the address that is less than the entire address, in response to determining: the first request is selected for issue; and 2/17Application Serial No. 16/150,520 - Filed October 3, 2018 the first entry of the selected queue for the first request still stores the first indication and no longer stores the second indication. 
The same conclusion applies to claims 10 and 17 that recite similar claim limitation. 

Claims 3, 11 and 18 are objected by virtue of their dependency on claims 2, 10 and 17 respectively.

Claim 8 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473